 ELECTRONIC SYSTEMS DIV.ElectronicSystemsDivision,Dynamics Corp. ofAmerica and International Association of Machinistsand Aerospace Workers,AFL-CIO Cases 12-CA-5152, 12-CA-5152-2, and 12-CA-5152-3April 24, 1972DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 7, 1971, Trial Examiner William J.Brown issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Electronic Systems Division, DynamicsCorp. of America, Boynton Beach, Florida, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder as herein modified.1. Insert the following as paragraph 1(e) in the rec-ommended Order and reletter the last paragraph ofsection 1 as (f):"(e) Refusing employees permission to use the com-pany telephone for antiunion reasons."2.Substitute the attached notice for the TrialExaminer's notice.1The Respondent's request for oral argument is denied,since in our opin-ion the record,including the exceptions and brief,adequately presents theissues and the positions of the parties.2The Respondent has excepted to certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer's resolutions with respect to credibility unless theclear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrect.StandardDry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d362 (C.A. 3). We have carefullyexaminedthe record and find no basis forreversing his findings.We find it unnecessary to pass uponthe TrialExaminer's observation thatthe wearing of a conspicuous union emblem in theproductionarea of a523relatively new plant"necessarily presents a potentiality of substantial disrup-tionAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT, by company rules or otherwise,prohibit employees from engaging in concertedactivities on behalf of the International Associa-tionofMachinists and AerospaceWorkersAFL-CIO, or any other labor organization onnonworktime or in nonwork areas.WE WILL NOT coercively question employeesconcerning their activities on behalf of theabove-named Union or any other Union.WE WILL NOT order employees to cease wearingunion insignia on company property.WE WILL NOT prohibit employees from leavingwork areas on nonworktime to discourage em-ployee self-organization.WE WILL NOT question employees as to whethertheir statements that they were ceasing work toprotest an employee's discharge meant that theywished to be terminated.WE WILL NOT refuse employees permission touse the company telephone for antiunion rea-sons.WE WILL NOT discharge and/or refuse rein-statement to employees in order to discouragesupport for the above-named labor organizationor any other labor organization.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of their rights to join orassist the above-named Union or any other labororganization by discharging or otherwise dis-criminating against them respecting hire, tenure,or any other conditions of employment.WE WILL offer Jana Seymour Hillis, BarrySmith, Richard Bain, Susan Knight, and JamesMcGrady immediate and full reinstatement totheir former or substantially equivalent positionsand make them whole for loss of earnings result-ing from our discrimination against them.All our employees are free to join or assist theabove-named Union or any other union or to refrainfrom doing so.ELECTRONIC SYSTEMS DIVISION,DYAMICS CORP OF AMERICA(Employer)196 NLRB No. 68 524DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)Union is a labor organization within the purview of Section2(5) of the Act.IIITHE UNFAIRLABOR PRACTICESThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Tampa, Florida 33602, Telephone813-228-7711, Extension 227.TRIAL EXAMINER'S DECISIONWILLIAMJ. BROWN,Trial Examiner: This proceeding un-der Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, came on to beheard at Miami, Florida, on August 31 to September 3,1971.1 The original charge of unfair labor practices was filedby the above-indicated Charging Party, hereinafter some-times referred to as the Union, on April 12 and the com-plaint herein was issuedJuly 9 by the General Counsel ofthe National LaborRelationsBoard acting through the Re-gional Director for Region 12. It alleged, and the duly filedanswer of the above-captioned Respondent, hereinaftersometimesreferred to as the Company, denied the commis-sion of unfair labor practices defined within the scope ofSection 8(a)(1) and(3) of the Act.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues. subsequent to the close of the hear-ing a brief was submitted under date of October 26, onbehalf of the Company, which, together with GeneralCounsel's andthe Company's oral argument, has been fullyconsidered. On the entire record herein 2 and on the basisof my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCOMPANYThe pleadings and evidence establish that the Companyis a corporation organized under the laws of the State ofNew York and maintaining a place of business at BoyntonBeach,Florida,where it is engaged in research and develop-ment of radar gyroscopes,computers,communication satel-lites,and related electronic products.During the calendaryear preceding issuance of the complaint herein the Compa-ny purchased and received at its Boynton Beach plant goodsand materials valued in excess of $50,000 and shipped to theBoynton Beach installation directly from points outside theState of Florida.I find that the Company is an employerengaged in commerce within the scope of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I find that the1Dates hereinafter,unless otherwiseindicated,relateto the calendar year1971.2The transcript is hereby corrected.A. Introduction to the IssuesThis case concerns events occurring in the course, of theUnion's campaign to organize and represent employees ofthe Company's Boynton Beach facility. The campaign hadits origin in the January activities of employee Barry Smithwhose organizational efforts on behalf of the Union wereknown to the Company as appears from a stipulation at thehearing. Barry Smith enlisted the support of employees Su-san Knight, Jana Seymour Hillis, Richard Bain, James Mc-Grady, and others in union organizational efforts. JanaSeymour Hillis and Barry Smith were discharged on March26 and April 8, respectively. The General Counsel allegestheir discharges to have been in reprisal for activity onbehalf of the union campaign; the Company denies knowl-edge of the union activity of Hillis and denies that they weredischarged in reprisal for union activity.Bain,McCrady,and Knight were discharged on April 8, allegedly, accordingto the General Counsel, for protected participation in aconcerted protest against the earlier discharges, and accord-ing to the Company for unprotected activity for which theywere lawfully replaced.The complaintalso alleges,and the Company'sanswerdenies, the commission, on the part of numeroussupervi-sors, of various unfair labor practices in the nature of inter-ference with and restraint and coercion of employees in theexercise of their rights under Section 7 of the Act.B. Interference, Restraint, and Coercion1.Company rulesa.SolicitationThe complaint alleges and the answer denies that theCompany unlawfully restrained employee participation inself-organizational activities by rules prohibiting employeesfrom soliciting support for labor organizations, both onwork and nonwork time, without priormanagementauthor-ization.GeneralCounsel'sExhibit 2A sets forth theCorn any's "Employee Relations Policy," and is distributedto allpemployees.It setsforth,inter alia,a listing of conductconstituting cause for warning notices, suspensions withoutpay, and dischargge. The listing of offenses includes the solic-iting of membership on company premises without permis-sion of the Company's industrial relations department. Thepenalty prescribed is 3-day suspension for the firstoffense,discharge for the second offense. Since the rule's prohibitionis not related to work areas or worktime, it clearly appears toconstitute an unlawful infringement on employees' rightsguaranteed under Section 7 of the Act and its maintenanceconstitutes an unfair labor practice within the scope of Sec-tion 8(a)(1) of the Act.Stoddard-Quirk Manufacturing Co.,138 NLRB 615.b.Distribution of literatureThe Company's "Employee Relations Policy," GeneralCounsel's Exhibit 2a, also includes the offense of distrib-uting or displaying written or printed matter without priorpermission of the Industrial Relations Department. TheFienalty prescribed for violation is written warning for therst offense, 3-day suspension for the second, and discharge ELECTRONIC SYSTEMS DIV.for the third.Since the rule is not related to offenses com-mitted in work areas of the plant,it ispresumptively invalidas an undue restraint on employee self-organizational activ-ity and its maintenance constitutes an unfair labor practiceunder Section 8(a)(1) of the Act.Stoddard-Quirk Manufac-turing Company,supra.2.Conductof supervisorsa.KerryClemmonsKerry Clemmons is alleged in the complaint to be asupervisor and to have on or about March f6 interrogatedan employee concerning a union meeting.The answer de-nies the supervisory status of Clemmons and the commis-sion of unfair labor practices through his agency. Histestimony establishes,however,that he"acted as somewhatof a supervisor"for employees selected to undergo a 2-weektraining program in mechanical and electrical matters andas such participated in the selection of employees consid-ered qualified to undergo the training courses and recom-mended some to Jean Gibson,personnel administrator, whosometimes acted on his recommendations.It also appearsfrom the testimony of Clemmons that he reported to Gibsonrecommendations concerning termination of employees. Iconclude that the evidence establishes that he is a supervisorwithin the purview of Section 2(11) of the Act.Employee Louis Hott,a union supporter,testified that heattended a union meeting on the night of March 15 and wasquestioned the following day by Clemmons who stated thathe understood Hott had attended the union meeting andasked how many had attended.When Hott re lied thatquite a few attended,Clemmons,according to Hott, askedif the sexy blond(plainly a reference to Jana Seymour Hil-lis)was there.Hott replied that he didn't know.AlthoughClemmons denied questioning Hott concerning the Unionmeeting,I credit the testimony of Hott and find that theallegations of paragraph 6(c) of the complaint are sustainedby his testimony.b.Frank PrineFrank Prine, Jr., has been with the Company some 2-1/2years and at material times was in charge of material controlfor the Boynton Beach, Delray Beach, and Boca Ratonplants of the Company. He is admittedly a supervisor. Thecomplaint alleges that Prine engaged in four acts of interfer-ence with, and restraint and coercion of, employees in theexercise of their statutory organizational rights in the periodMarch 29 through April 7. The answer denies these charges.On or about March 29, according to the complaint, Prineordered an employee to reverse or remove his shirt whichbore the Union's name on the back, thereby engaging inunfair labor practices within the ambit of Section 8(a)(1).The employee in question, Barry Smith, was known at thetime to management as one of the leaders of union organiza-tion among company employees. Smith was transferredfrom Boynton Beach to the Boca Raton installation onFebruary 17 or 18 and worked there until shortly beforeApril 1, when he returned to Boynton Beach. On March 29,Smith brought to James Lynch, the Company's director ofindustrial relations and an admitted supervisor, a letter,General Counsel's Exhibit 5, informing Lynch that he wasa member of the Union's in-plant organizing committee.Lynch replied that there was no union recognized at theplant and that Smith would be treated like any other em-525ployee. According to Smith,Lynch made no comment con-cerning the fact that Smith was wearing a jacket with the4-inch letters of his fraternity,T K E, appearing on thejacket front.Aboutan hour later that day,while engaged ina talk with Steve Bruessler,whose supervisory status is inquestion,Smith was wearing a sport shirt with a circularunion emblem some 7 inches in diameter.Bruessler askedSmith if he was required to wear the emblem and Smithreplied that he was not, Bruessler reported to Prine concern-ing the emblem and Prine ordered Smith to either removethe shirt or reverse it and wear it inside-out. Smith askedPrine if the instructions to that effect were a condition ofemployment and Prine stated that they were.During thisconversation Prine sported a large tie clasp with the initialsI.T.& T. AlthoughPrine testified that the wearing of theemblem by Smith interfered with work because other em-ployees were asking Smith concerning it, I do not creditPrine's testimony in this regard.I conclude that the wearingof the union emblem,even though of substantial size, pre-sented no clear instance of actual interference with produc-tion.In this regard I do not credit the uncorroboratedtestimony of Pnne that employees were asking Smith ques-tions concerning the emblem and thereby presenting anactual disruption of work. Although it seems clear to methat the wearing of a union emblem of such size duringworktime necessarily presents a potentiality of substantialdisruption,particularly in a relatively new operation, I con-clude that the Company did engage in unfair labor practicesthrough Pnne's order to Smith on the occasion in question.The DeVilbis Company,102 NLRB 1317.The complaint also alleges that the Company engaged inan unfair labor practice within the scope of Section S(a)(1)by Pnne's interrogation of an employee as to whether hisconversations with other employees concerned the Union.The complaint alleges the incident to have occurred on orabout April 7. Barry Smith testified that on April 7 Prinereferred to him as a problem child and asked him what hehad been doing in the Mark 68 area.Smith replied thatwhile returning from his break he had been talking to an-other employee about a ride home,thereupon,according toSmith,Prine asked him if he had been talking to her aboutthe Union.I credit Smith's account in this connection andfind that the interrogation of Smith as to the content of hisconversation on nonworktime and its possible relation tothe Union constituted an unfair labor practice within thesca of Section 8(a)(1) of the Act.Paragraph6(f) of the complaint alleges that on or aboutApril 7 Prine threatened an employee with a written repri-mand for leaving his work area during nonworktime for thepurpose of discouraging union activity.General Counselapparently relies on the testimony of Barry Smith to theeffect that on April? Prine approached him and asked whathe had been doing in the Mark 68 area,apparently some-what removed from his usual station;Smith told Prine thathe had been returning from his break period and had talkedto some women employees concerning a ride home fromwork and,in response to further questions from Prine as-sured him that he had not discussed the Union with thewomen employees.About a half hour later Prine informedSmith that he was giving him a written reprimand for beingaway from his work station and affecting the productivityof other employees.In response to further pointed question-ing from Prme,Smith reassured Prine that he had not beentalking for the Union.Nevertheless, and although Smith'swork required that he go to different work areas of the plant,he was reprimanded by Pnne,in part for being away fromhis work area,this notwithstanding that Prine obviouslyknew that his work required that he go to different areas of 526DECISIONSOF NATIONALLABOR RELATIONS BOARDthe plant.Iconclude that Prine's action in informing himthat he was receiving a reprimand under these circum-stances constituted an unfair labor practice within the scopeof Section 8(a)(1) of the Act.Shortly after the incident immediately above related,Smith went to the work area of Richard Bain and reportedthe reprimand incident to Bain whereupon Pnne came upand yelled at him and, when Smith told Prine that he wasgetting a witness,ordered him back to his desk. AlthoughPrine denied these charges of Smith, I found the latter to bea more credible witness and credit his account.I find theallegationsof paragraphs 6(f) and (g) are substantiated bySmith's credited testimony.c.William PylePyle, admitted to be a supervisor,is charged in the com-plaint with refusing,on or aboutApril 7,to permit an em-ployee to use the telephone,as theretofore normally done,in reprisal for the employee's union activities.Thisallega-tion also relates to the congeries of activities surroundingSmith's last 7 days of company employment.Smith testifiedthat about 4:30 p.m. on April 7,he asked Pyle's permissionto use the company cafeteria telephone to arrange for a ridehome.He also testified that he had always theretofore beenallowed this privilege but on this occasion he was deniedpermission with the statement from Pyle that he should callon his own time.Pyle, the immediate supervisor of Smith,testified that he frequently allowed employees the use of thecompany telephone and on this occasion merely told Smithto wait.I credit Barry Smith's account and find that with-drawal of the telephone privilege was intimately intercon-nected with the antiunion conduct immediately precedingthe refusal of the telephone privilege and constituted aninstance of interference,restraint,and coercion within thescope of Section 8(a)(I) of the Act.d. J. B. PaulsonPaulson,admitted to be a supervisory employee, servedas director of administration and industrial relations at theBoynton Beach operation.He is alleged in the complaint tohave,on or about April 8,interrogated an employee as towhether the latter was an organizer for the Union when hecommenced his employment with the Company and wheth-er he had been engaging in union organizational activitiesat the Boynton Beach plant.Barry Smith,who was termi-nated on April 8, testified that in the course of his exitinterview with Jean Gibson she called Paulson into themeeting,evidently because of Smith's repetition of his claimthat he was being discharged for union activities and alsobecause Smith apparently was taking notes concerning thediscussion.Smith's account of the talk after the entry there-in of Paulson is to the effect that Paulson informed him thathe was being discharged for violation of two company poli-cies and that Smith replied that he was being fired on ac-count of his union activities.Paulson then,according toSmith,asked him if he had stipulated in his employmentapplication that he was a union organizer to which Smith re-peated his claim that the only reason he was there was becauseofhisunion activities.Paulsondenied questioningSmith concerning his application;he admitted questioningSmith as to union activity but only after Smith had raisedthe issue.Icredit Paulson's denial of injecting the matter ofthe employment application and I conclude that Paulsonengaged in no independent acts of interference during thecourse of the exit interview.e.Jean GibsonJean Gibson, admittedly a supervisory employee, servedthe Company as its personnel manager. She is alleged tohave, on or about April 8 and in response to an employee'sstatement that he and other employees were walking out inprotest of an employee's dismissal, asked the employee if hewas announcing that he wanted to be terminated, therebyengaging in an unfair labor practice within the scope ofSection 8(a)(1) of the Act. The employee in question, Rich-ard Bain, became active in the union campaign sometime inMarch; he secured a union organizer's card and solicitedunion support from some 15 to 20 company employees,talking to them in the company cafeteria before and afterworking hours and during break periods. Barry Smith wasterminated on April 8 under circumstances more fully dis-cussed hereinafter. Smith informed Bain of the terminationsoon after it occurred.Bainenlisted the support of employ-ees Susan Knight and James McGrady to protest Smith'sdischarge and, after some delay, secured an audience withJean Gibson. Bain informed Jean Gibson that he had beenselected as shop stewared to protest Smith's discharge andthat employees were prepared to walk out in protest againstit.Gibson, according to Bain, twice asked if he wished tobe terminated. Thereupon the employee group walked out.IcreditBain'saccount of the episode and conclude thatJean Gibson's injection of the matter of discharge into theconversation relating to the protest of Smith's dischargeconstituted a plain interference with the right of employeesto strike or otherwise engage in concerted activity in pursuitof their positions respecting the discharge of Smith withoutincurringthe penalty of their dischargeas a reprisalfor suchconcerted activity.C. DiscriminationAs heretofore noted, employees Jana Seymour Hillis andBarry Smith were discharged on March 26 and April 8,respectively, and employeesBain,McGrady, and Knightwere terminated on April 8 and thereafter refused rein-statement notwithstanding their unconditional request toreturn to work. The discharges and refusals of reinstatementare alleged to constitute unfair labor practices within thescope of Section 8(a)(3) and (1) of the Act.1. Jana Seymour HillisJana Seymour Hillis, hired in October 1970, became anactivesupporter of the Union early in the campaign toorganizecompany employees. Her uncontradicted andcredited testimony is that she solicited, on behalf of theUnion, the support of some 20 employees in her own andother departments, talking to them on break periods andafter working hours. She was discharged toward the end ofthe workday on March 26 by her immediate supervisor,Oldaker. Oldaker denied any knowledge of her union mem-bership and activity and testified that he decided to dis-charge Jana Hillis because of complaints from otherdepartment heads, mainly concerning her spending time intheir departments and also because of her absentee record.Oldaker testified that early in March he made the finaldecision to discharge Jana. According to Oldaker's testimo-ny, however, he never mentioned to Jana any problem con-cerning absenteeism.As noted above, Oldaker denied any knowledge of Jana'sunion activities. I do not credit Oldaker in this denial. JanaHillis' testimony, which I credit, indicates that she spoke tosome 20 employees on behalf of the Union. Whileit is true ELECTRONIC SYSTEMS DIV.527that some of her union solicitations were after workhours,I credit her account that she also solicited for the Unionduring break periods.Further,as noted above,I find thaton March 16 Clemmons asked employee Hott if the "sexyblond"had attended the union meeting on the previousnight.This is plainly,as the Company's brief conceded, areference to Jana Seymour Hillis.Oldaker's denial ofknowledge of Mrs. Hillis' union support also includes hisaccount that even at that time of discharge she did not makeany reference to her union activity.As against this, I findon the basis of Jana Hillis'account,which I credit, thatwhen terminated she informed Oldaker that the Union wasprobably the cause of her discharge.There is evidence which revealsthatJana Seymour Hilliswas somewhat of a problem to company management. It istrue that her job assignments required frequent absencefrom her workdesk and inevitably brought her in contactwith numerous fellow employees in her own and differentdepartments during the course of a routineworkday. I ap-praise the evidence as establishing that she did not attendstrictly toduty but most probably spent excess time on thetelephone and in conversation with other employees.Oldak-er testified that he frequently admonished her for thesematters but conceded that he never advised her that she wascourting discharge.I credit her testimony that in her finalconversation with Oldaker the latter explained that the mat-ter of her discharge was out of his hands and that he waspleased with her work.This credited testimony is in conflictwith Oldaker's testimony that he made the decision to dis-charge Mrs.Hillis early in March.I also find incredible thetestimony of Oldaker that at her discharge she did not injectthe claim that union animus was the reason therefore.The Company's position respecting Jana Seymour Hillisis that of one who protests too much.Ibelieve that if hershortcomings were as numerous and varied as they are nowpainted by the Company she would have been terminatedconsiderably prior to the time of her actual release. Also,despite the elaborate warning system provided in theCompany's"Employee Relations Manual,"Jana SeymourHillis was never given the benefit of the procedures relatingto oral and written warnings and suspensions prior to theultimate penalty of discharge being invoked.In short, theevidence convinces me that she was discharged in reprisalfor her active support of the union campaign.Iconcludethat her discharge constituted an unfair labor practice with-in the scope of Section 8(a)(3) and(1) of the Act.2.Barry SmithBarry Smith commenced his employmentwith the Com-any at its Boynton Beach planton October 19, 1970. TheCompany knewfrom the commencement of his employ-ment that his father had some relationshipwith the Unionand concedes that it knew of Barry Smith'sunion activityamong company employees.He was dischargedon April 8,1971.Smith worked at theBoyntonBeach plant from his hiringdate untilFebruary15when he was transferred to theCompany'sBoca Raton installation.While the GeneralCounsel adduced evidence tending to establishthat thetransfer was made without adequate notice andinvolvedsubstantial additional travel at a time when his wife waspregnant,3there is no allegation of an unfairlabor practicein the transfer and I credit the testimony of Pyle that Smithwas the most qualified employee available for the particularassignment at Boca Raton.Smith returnedto theBoynton3The evidenceindicatesthatMrs. Smith delivered on February 26.Beach plant on or about March 29 and worked there untilhis discharge on April 8. The General Counsel asserts thathis discharge was in reprisal for his activity on behalf of theUnion; the Company asserts that he was lawfully dis-charged on April -8 for, on that day, sneaking in the backdoor, failing to sign the security log, and lying to a supervi-sor.Company rules provide that falsifying work, job, orother company records is cause for discharge.Barry Smith's account of the events immediately preced-ing his discharge is that on the morning of April 8 his wifedrove him to work and left him off at the back door, usedfor receiving and opposite the employee entrance; he alsotestified that he arrived at his work area at 8 o'clock and sotold Prine who was not in the department when Smith ar-rived but came later and questioned him. After this conversa-tion, according to Smith, Prine said that Smith had "had it"and took him to the personnel section where Smith pro-claimed to Jean Gibson that the only reason he was there wason account of his union activities. Gibson called Vice Presi-dent Paulson into the situation and the latter ex-plained, according to Smith, that he was being dischargedor violating two company rules. Smith credibly testifiedthat neither Paulson nor any other supervisor specified anyparticular rule. His regular paycheck and his terminationcheck were ready for him in 15 minutes after his talk withPaulson.4 It seems readily apparent to the Trial Examinerthat the Company at the time of the discharge based its acton it discharging Smith on two causes: entering the premisesthrough an improper entrance and entering late .5 Yet nei-ther of these offenses is of the type which, under companyrules,ispunishableby immediate discharge.TheCompany's defense of the discharge of Smith is unconvinc-ing to me and, in view of the Company's demonstratedhostility to the advent of the Union, I conclude that the realreason for its action in discharging him is to be found in itsawareness of his leadership in the union campaign, to whichitwas undoubtedly opposed, as it had a right to be providedonly lawful opposition methods were employed, and in itsdetermination to strike a blow at the heart of the group ofunion adherents by discharging their leader. I conclude thathis discharge constituted an unfair labor practice within thepurview of Section 8(a)(3) and (1) of the Act.3.Richard Bain, James McGrady,and Susan KnightThese three were among a group of 14 company employ-ees appointed by Union Grand Lodge Representative Coxin February as in-plant organizers on behalf of the Union.On April 7, Cox met with a group of company employeesincludingBarry Smith, Susan Knight, and James McGrady.The employee group decided that, in the event of the dis-charge of an employee member, others would protest thedischarge by walking off the job if necessary. When Smithwas discharged on the following day, April 8, Knight, Mc-Grady, and Richard Bain called on Jean Gibson. Bain an-nounced that he was shop steward and that the groupsought to protest the discharge of Smith. I credit Bain saccount that Jean Gibson repeatedly asked the group if theywere tellingher that they wished to be terminated. Finally,the three employees left the plant, punching out and inform-ing the security guard that they were not quitting and would4 On the record herein I can drawno inferences of significancefrom thecircumstancethat both Smith's regular pay and the termination check wereavailable with considerable promptness on the day ofhis release.5 In my view ofthe evidenceit becomes quite immaterial as to whether ornot company recordswerefalsifiedor otherwise manipulatedand it is there-fore unnecessarytomake anappraisal of the expert testimony offered asmaterialin this regard. 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDreturn. On April 9, the Union sent the Company, on behalfof the three employees,a telegram constituting an uncondi-tional offer to return to work.In view of my findings thatthe discharge of Barry Smith constituted an unfair laborpractice it follows not only that the concerted activity ofBain,McGrady, and Knight in protest thereof was a pro-tected activity under the Act and but also that they wereentitled to reinstatement upon their unconditional offer toreturn to work,notwithstanding that replacements had beenhired in the interim. The Company's refusal to reinstatethem upon their unconditional application constituted anunfair labor practice within the scope of Section 8(a)(3) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Company set forth in section III,above, there found to constitute unfair labor practices, oc-curring in connection with the business operations of theCompany as set forth in section I, above, have a close,intimate,and substantial relation to trade,traffic,and com-merce among the several States and tend to lead to labordisputes burdening and obstructing such commerce and thefree flow thereof.V THE REMEDYIn view of the findings above set forth to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce it will be recommended that it be required tocease and desist therefrom and, in view of the findings ofdiscriminatory treatment,from any unfair labor practices.N.L.R.B. v. EntwistleMfg. Co.,120 F.2d532 (C.A. 4). It willalso be recommended that the Company be required to takesuch affirmative action,including reinstatement of employ-ees discriminatorily terminated,with backpay computed inaccordance with the remedial relief policies outlined inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB 716.On the basis of the foregoing findings of fact and uponthe entire record in this case I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin thepurview ofSection 2(6)and (7)of the Act.2. The union is a labor organization within the purviewof Section 2(5) of the Act.3. By maintaining rules prohibiting employee self-organi-zational activity and/or the distribution of self-organiza-tional literature without prior company authorization andwithout regard to work or nonworktimes or areas,the Com-any has engaged in unfair labor practices as defined inSection8(aXI) of the Act.4. By coercively interrogating employees concerning theiractivities in connection with organizational efforts on be-half of the Union,the Company has engaged in unfair laborpractices as defined in Section 8(a)(l) of the Act.5.By ordering an employee to cease wearing a union7. By refusing an employee permission to use the compa-ny telephone for the purpose of discouraging employee ac-tivity on behalf of theUnion, the Companyhas engaged inunfair labor practices as defined in Section8(a)(1) of theAct.8.By questioning an employee as to whether his state-ment that he and other employees were ceasing work inprotest of an employee's discharge meant that he wished tobe terminated, the Companyhas engaged in unfair laborpractices as defined in Section8(a)(1) of the Act.9. By discharging and refusing reinstatementto employ-ees Jana Seymour Hillis and Barry Smith and by terminat-ing and refusing reinstatement to employees Richard Bain,Susan Knight,and JamesMcGrady,the Company has en-gaged in unfair labor practices as defined in Section 8(a)(3)and (1) of the Act.10. The aforesaid unfair laborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case, I issue thefollowing recommended :6ORDERRespondent Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Maintaining and enforcing rules prohibiting self-or-ganizational activity and/or the distribution of self-organi-zational literature without regard to time or place of suchactivity.(b) Coercively interrogating employees concerning theiractivities on behalf of the Union.(c) Prohibiting the wearing on company premises of un-ion insignia.(d) Threatening employees with reprisal for leaving theirwork areas in nonworktime for the purpose of discouragingetoemployee activity on behalf of the Union.m(e) Discouraging membership in the Union or any otherlabor organization of its employees by discharging or other-wise discriminating against them in reprisal for their sup-port of the Union or any other labor organization.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a)Offer Jana Seymour Hillis,Barry Smith,RichardBain,Susan Knight, and James McGrady immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rightsand privileges and make them whole for loss of earnings inthemanner set forth above in the section entitled "TheRemedy. "(b) Preserve and, upon request,make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records,timecards,person-nel records and reports,and all other reports necessary toanalyze and give effect to the backpay requirements hereof.(c) Post at its Boynton Beach plant copies of the attachednotice marked"Appendix.-7 Copies of said notice,on formsemblem oncompanypremisesthe Companyhas en aged inunfair labor practices as defined in Section8(a)(1Iof the6In the event no exceptions are filed asprovided by Sec102.46 of theAct.Rulesand Regulations of the NationalLaborRelations Board,the findings,6. By threatening an employeewith written reprimandforconclusions,and recommended Order herein shall, asprovidedin Sec. 102.48leavinghis workarea in nonworktimeand by confininganof the Rules and Regulations,be adoptedby theBoard and become itsemployee to a certainarea of the plant during nonworktimefindings, conclusions, and order,and all objections thereto shall be deemedwaived for all purposes.for the purposeof discouragingemployeeactivity on behalf7 In the event that the Board's Order is enforced by a judgmentof a Unitedof the Union, the Companyhas engaged in unfair laborStatesCourt ofAppeals, the words in the notice reading"Posted by Orderpractices as defined in Section8(a)(1) of the Act.of the NationalLaborRelations Board"shall be changed to read"Posted ELECTRONIC SYSTEMS DIV.529provided by theBoard's RegionalDirector for Region 12,Company to insure that said notices are not altered, de-shall be posted immediately upon receipt thereof and main-faced, or covered by any other material.tamed thereafter for 60 consecutive days, in conspicuous(d) Notify the Regional Director for Region 12, in -writ-places, including all places where notices to employees areing, within 20 days from the receipt of this Decision, whatcustomarily posted. Reasonable steps shall be taken by thesteps have been taken to comply with the terms hereof.88 In the event that this recommended order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "NotifyPursuant to a Judgment of the United States Court of Appeals Enforcing anthe Regional Director for Region 26, in writing,within 20 days from the dateOrder of the National Labor Relations Board"of this Order, what steps the Respondent has taken to comply herewith."